DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
	Amendments to claims 1, 8, and 50 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as obvious over Joo (US 2008/0227507) in view of Huang et al. (US 2010/0103138), in view of Wang et al. (US 2008/0074022) and further in view of Beom et al. (US 2012/0105340).
Regarding claim 1, Joo discloses a cover for a mobile device having a cover window (110) comprising a planar flat central portion and a curved peripheral portion extending from the planar flat central portion; a panel member, comprising a display module (140 and 115), on the planar flat central portion of the cover window (Fig. 2 and 6) and when the panel member is a curved type attached to the front cover (0047), there are curved second panel portions (140a) extending in a curved shape from the first panel portion and being on the curved peripheral portions of the cover window (Fig. 8, 0066). 

    PNG
    media_image1.png
    312
    540
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

	As can be seen from Fig. 6, Joo discloses the panel member being smaller in at least a length or a width than the cover window and wherein an end of the panel member and a corresponding end of the cover window are not arranged to overlap with each other.

    PNG
    media_image3.png
    285
    596
    media_image3.png
    Greyscale

	Joo does not expressly teach the end of the panel member being on a surface of the curved portion of the cover window, and arranged to cover a portion and expose another portion of the surface of the curved portion of the cover window and both the panel member having a curved second panel portion extending in a curved shape from the first panel portion and being on the curved peripheral portion and wherein an edge of the curved peripheral portion protrudes more than an edge of the curved second panel portion in a direction that is tangential to the edge of the curved second panel portion at the edge of the curved second panel portion. However Joo teaches these features individually: a panel member having ends which are shorter than the cover window (Fig. 6; i.e., an edge of the curved peripheral portion of the cover window protrudes more than an edge of the curved second panel portion) and wherein the end of the panel member is on a surface of the second curved surface of the cover window and the direction the curved peripheral portion protrudes is tangential to the edge of the curved second panel portion (Fig. 8, and 0066). Therefore, it would be obvious for a person of ordinary skill in the art to arrange the end of the panel member to be on the surface of the second curved surface of the cover window AND the end of the panel member being shorter than the end of the cover window as Joo discloses both features individually. Furthermore,  a person of ordinary skill would have found combining the 
Joo fails to disclose the cover window being separately formed and while Joo teaches that the display panel may include an organic light emitting diode (OLED)
(0046) does not disclose the display panel comprising a first substrate, a plurality of OLEDs on the first substrate or an encapsulation unit on the OLEDs for encapsulating the plurality of OLEDs, an adhesive layer between the panel member and the cover window, wherein the adhesive member is same in at least one of a length or a width as the panel member, or is smaller in at least one of the length of the with than the panel member.
	In regards to the cover window being separately formed, Huang discloses a capacitive touch panel including a curved glass substrate which is separately formed (0049-0052).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious to separately form the cover window of Joo as disclosed by Huang, to achieve a three-dimensional curved substrate which possesses up to five faces with touch capability, which substantially increases the convenience of use and facilitates design versatility (0065).
claim 1 includes product by process language in regards to the recitation of “separately formed”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	In regards to the display panel, Joo discloses that the display panel may be an OLED type (0046) however does not disclose a structure of an OLED display panel. Prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light emitting diodes formed on the substrate, an encapsulation substrate (20) and an encapsulating material (30) which encapsulate a pixel area (0025-0026, and Fig. 1). 

    PNG
    media_image4.png
    487
    545
    media_image4.png
    Greyscale

A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the OLED display panel of Joo to include a substrate, a plurality of OLEDs formed on the substrate and an encapsulation substrate with an encapsulating material to encapsulate the OLEDs as taught by Wang, as the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the display panel of Joo for the OLED display panel as disclosed by Wang would have yielded predictable results (i.e., a display for visual information) and would have been an obvious medication for one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Alternatively, a person of ordinary skill in the art would have found it obvious to incorporate the display panel structure as disclosed in Wang, for the display panel structure of Joo, with the expectation of achieving a display device having enhanced impact resistance (0036).
Regarding the adhesive layer, Beom discloses a display device having a touch screen panel (120), a cover window (150), and an upper resin layer (114; adhesive layer) that joins the touch screen panel and window together (0036 and Fig. 1A and 1B). The resin layer formed in the active area on the front surface of the touch screen panel (0042, Fig. 1B), and is therefore smaller in at least one of a length or a width than the panel member. 
A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display device of modified Joo to include an adhesive layer between the panel member and cover window which is smaller in at least one of a length or width than the panel member as taught by Beom, to enhance the mechanical stability and reliability of the display device (0043).
	Regarding claim 5, as can be seen from Fig. 6, the panel member is entirely on the planar flat central portion.
Regarding claim 6, as can be seen from Fig. 8, the curved peripheral portion comprises a plurality of curved peripheral portions (e.g., outer and inner curved surfaces).

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as obvious over Joo (US 2008/0227507) in view of Huang et al. (US 2010/0103138), and further in view of Wang et al. (US 2008/0074022).
	Regarding claim 8, Joo discloses a cover for a mobile device having a cover window (110) that is entirely curved in both the longitudinal and width direction of the cover window and has a curved surface having a curvature radius with an outer surface facing a viewing side of the display for displaying images (103) to a user and an inner surface opposite the outer surface (Fig. 1).

    PNG
    media_image5.png
    404
    558
    media_image5.png
    Greyscale

A panel member is on the inner surface of the cover window and comprises a display module (140). Joo teaches that the panel member may be a flat type or curved type attached to the front cover (0047). As can be seen from Fig. 8, when the display panel is of a curved type, there are portions (140a) extending in a curved shape thus having a curvature radius and a curved surface. As the display panel of Joo can be curved it is would necessarily also be flexible.

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

	As can be seen from Fig. 6, Joo discloses the panel member being smaller in at least a length or a width than the cover window and wherein an end of the panel member and a corresponding end of the cover window are not arranged to overlap with each other.

    PNG
    media_image3.png
    285
    596
    media_image3.png
    Greyscale

	Joo does not expressly teach the end of the panel member being on a surface of the curved portion of the cover window, and arranged to cover a portion and expose another portion of the surface of the curved portion of the cover window and both the display panel with a curved surface extending in a curved shape from the first panel portion and being on the curved peripheral portion and wherein an edge of the curved cover window protrudes more than an edge of the curved surface of the display panel in a direction that is tangential to the edge of the curved surface of the display panel at the edge of the curved surface of the display panel. However Joo teaches these features 
Joo does not disclose the cover window being separately formed and while Joo teaches that the display panel may include an organic light emitting diode (OLED)
(0046) does not disclose the display panel comprising a first substrate, a plurality of OLEDs on the first substrate or an encapsulation unit on the OLEDs for encapsulating 
	In regards to the cover window being separately formed, Huang discloses a capacitive touch panel including a curved glass substrate which is separately formed (0049-0052).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious to separately form the cover window of Joo as disclosed by Huang, to achieve a three-dimensional curved substrate which possesses up to five faces with touch capability, which substantially increases the use convenience and facilitates design versatility (0065).
Please note, claim 8 includes product by process language in regards to the recitation of “separately formed”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art 
	In regards to the display panel, Joo discloses that the display panel may be an OLED type (0046) however does not disclose a structure of an OLED display panel. Prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light emitting diodes formed on the substrate, an encapsulation substrate (20) and an encapsulating material (30) which encapsulate a pixel area (0025-0026, and Fig. 1). 

    PNG
    media_image4.png
    487
    545
    media_image4.png
    Greyscale

A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the OLED display panel of Joo to include a substrate, a plurality of OLEDs formed on the substrate and an encapsulation substrate with an encapsulating material to encapsulate the OLEDs as taught by Wang, as the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the display panel KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Alternatively, a person of ordinary skill in the art would have found it obvious to incorporate the display panel structure as disclosed in Wang, for the display panel structure of Joo, with the expectation of achieving a display device having enhanced impact resistance (0036).
Regarding the adhesive layer, Huang discloses an adhesive layer between a flexible printed circuit board having touch capability (0010) and cover window (0051-0052, Fig. 6-8).
In would have been obvious to a person or ordinary skill in the art for there to be an adhesive layer between the conductive touch film and cover window of Joo, as disclosed by Huang, in order to bond and thus attach the conductive film to the cover window (0052).
Regarding claim 9, as can be seen from Fig. 8 (reproduced below), the curvature radius of a portion of the cover window is different from a curvature radius of another portion of the cover window:

    PNG
    media_image6.png
    410
    421
    media_image6.png
    Greyscale

	Regarding claim 12, as can be seen from Fig. 8, the display panel (240) and conductive film (215) which make up the panel member are curved and therefore would necessarily be flexible.

Claims 50 and 53-54 are rejected under 35 U.S.C. 103 as obvious over Joo (US 2008/0227507) in view of Wang et al. (US 2008/0074022) and further in view of Beom et al. (US 2012/0105340).
	Regarding claim 50, Joo discloses a cover for a mobile device having a cover window (110) that is entirely curved in both the longitudinal and width direction of the cover window and has a curved surface having a curvature radius with an outer surface facing a viewing side of the display for displaying images (103) to a user and an inner surface opposite the outer surface (Fig. 1).

    PNG
    media_image5.png
    404
    558
    media_image5.png
    Greyscale

A panel member is on the inner surface of the cover window and comprises a display module (140). Joo teaches that the panel member may be a flat type or curved type attached to the front cover (0047). As can be seen from Fig. 8, when the display panel is of a curved type, there are portions (140a) extending in a curved shape thus having a curvature radius and a curved surface. As the display panel of Joo can be curved it is would necessarily also be flexible.

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

	As can be seen from Fig. 6, Joo discloses the panel member being smaller in at least a length or a width than the cover window and wherein an end of the panel member and a corresponding end of the cover window are not arranged to overlap with each other.

    PNG
    media_image3.png
    285
    596
    media_image3.png
    Greyscale

	Joo does not expressly teach the end of the panel member being on a surface of the curved portion of the cover window, and arranged to cover a portion and expose another portion of the surface of the curved portion of the cover window and both the display panel with a curved surface extending in a curved shape from the first panel portion and being on the curved peripheral portion and wherein an edge of the curved cover window protrudes more than an edge of the curved surface of the display panel in a direction that is tangential to the edge of the curved surface of the display panel at the edge of the curved surface of the display panel. However Joo teaches these features individually: a panel member having ends which are shorter than the cover window (Fig. 6; i.e., an edge of the curved surface of the cover window protrudes more than an edge of the curved surface of the display panel) and wherein the edge of the panel member is on a surface of the second curved surface of the cover window and the edge of the curved surface of the cover window protrudes in a direction that is tangential to the edge of the curved surface of the display panel at the edge of the curved surface of the display panel (Fig. 8, and 0066). Therefore, it would be obvious for a person of ordinary skill in the art to arrange the end of the panel member to be on the surface of the second curved surface of the cover window AND the end of the panel member being shorter than the end of the cover window as Joo discloses both features individually. 
While Joo teaches that the display panel may include an organic light emitting diode (OLED) (0046), Joo does not disclose the display panel comprising a first substrate, a plurality of OLEDs on the first substrate or an encapsulation unit on the OLEDs for encapsulating the plurality of OLEDs, an adhesive layer between the panel member and the cover window wherein the adhesive layer is same in at least one of a length of a width as the panel member, or is smaller in at least one of the length or the width than the panel member, or the cover window being concave in a direction in which an image is displayed
	In regards to the display panel, Joo discloses that the display panel may be an OLED type (0046) however does not disclose a structure of an OLED display panel. Prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light 

    PNG
    media_image4.png
    487
    545
    media_image4.png
    Greyscale

A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the OLED display panel of Joo to include a substrate, a plurality of OLEDs formed on the substrate and an encapsulation substrate with an encapsulating material to encapsulate the OLEDs as taught by Wang, as the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the display panel of Joo for the OLED display panel as disclosed by Wang would have yielded predictable results (i.e., a display for visual information) and would have been an obvious medication for one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Alternatively, a person of ordinary skill in the art would have found it obvious to incorporate the display panel structure as disclosed in Wang, for the display panel 
Regarding the adhesive layer, Beom discloses a display device having a touch screen panel (120), a cover window (150), and an upper resin layer (114; adhesive layer) that joins the touch screen panel and window together (0036 and Fig. 1A and 1B). The resin layer formed in the active area on the front surface of the touch screen panel (0042, Fig. 1B), and is therefore smaller in at least one of a length or a width than the panel member. 
A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display device of modified Joo to include an adhesive layer between the panel member and cover window which is smaller in at least one of a length or width than the panel member as taught by Beom, to enhance the mechanical stability and reliability of the display device (0043).
Regarding claim 53, as can be seen from Fig. 8 (reproduced below), the curvature radius of a portion of the cover window is different from a curvature radius of another portion of the cover window:

    PNG
    media_image6.png
    410
    421
    media_image6.png
    Greyscale

Regarding claim 54, Joo discloses a cover for a mobile device having a cover window (110) with an outer surface facing a viewing side of the display for displaying images (103) to a user (Fig. 1). And given modified Joo discloses the edge of the curved peripheral portion protruding more than an edge of the curved second panel portion as discussed above, the edge of the second panel portion would necessarily be closer to the outer surface of the display device than the edge of the curved peripheral portion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Huang in view of Wang as applied to claim 8 above, and further in view of Myers et al. (US 2012/0242588).
	Regarding claim 10, modified Joo discloses the limitations of claim 8 as discussed above. Joo does not disclose an embodiment in which the panel member is formed on a protruding inner surface of the cover window.


    PNG
    media_image7.png
    805
    238
    media_image7.png
    Greyscale

	One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cover window of Joo to be formed concave as disclosed by Meyers, as a concave display helps to reduce scratches and other damage due to contact with the central portion of the display (0006).
	Consequently, with a concave cover window, the panel member would be adhered on a protruding said inner surface of the cover window as claimed in claim 10.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Wang in view of Beom as applied to claim 50 above, and further in view of Juang et al. (Lifetime improvement of Organic Light Emitting Diodes using LiF Thin Film and UV Glue Encapsulation, Japanese Journal of Applied Physics, Vol 47 2008: pp 5676-80).
	Regarding claim 55, modified Joo discloses the limitations of claim 1 as discussed above. Modified Joo does not teach a halogenated metal layer between the plurality of OLEDs and the encapsulation unit.

	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious to form a LiF layer between the encapsulation unit and OLED unit of modified Joo, as taught by Juang, to increase the lifetime of an OLED device (see table 1 and Results and Discussion 3.1 LiF passivation layer).


Response to Arguments
Applicant’s claim amendments filed 01/06/2021 have been entered. Accordingly, the claim objection of claim 8 is withdrawn.

Applicant’s arguments filed 01/06/2021 and 02/10/2021 have been fully considered.

It is noted that the arguments that Myers is not valid prior art under 35 U.S.C. 102 (Pre-AIA ) have been withdrawn.

In regards to Joo, applicant argues that Joo does not clearly disclose the panel member is not arranged to the end of the curved portion of the cover window and claimed in the amended claims and thus would not disclose the effect of providing a 
	The examiner respectfully disagrees. As discussed previously, Jo teaches the cover window and panel member curved together and the edge of the cover window extending past the curved edge of the panel member (Fig. 6, 8, and 0066). Combining the features of the panel member being on the surface of the second curved surface of the cover window and the panel end being shorter than the end of the cover window, would necessarily arrive at the structure of the end of the panel member being arranged to cover a portion and expose another portion of the surface of the second curved surface of the cover window. Joo teaches that the panel member is formed on the curved shape of the cover window in order to give signals which can be imputed to the mobile device in a side touch manner (0066). Thus motivating a person of ordinary skill to adjust the length of the display panel.
	While Joo does not disclose the beneficial reason applicant states for providing a space between the cover window and display panel, it is first noted that this feature is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is noted that a prior art does not need to teach the same motivation as applicants or the present specification. The examiner maintains that the claimed structure is obvious over the disclosure of Joo and thus, while the motivation may be different from applicants (i.e., to provide a desired touch signal), that does not negate that the structure is obvious and disclosed (MPEP 2144.IV).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781